Opinion by
Mr. Chief Justice McBride.
1. There is some question raised as to the relevancy of the original complaint, answer and reply as a part of the transcript. They are necessary and proper to the determination of this case.
2. The Circuit Court has no jurisdiction to grant a divorce without hearing testimony, and the whole decree is absolutely void.
The cause will be remanded to the Circuit Court with instructions to vacate the original decree, to hear the testimony, and to make a decree in accordance therewith. Neither party will recover costs in this court. Remanded.